DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.

Status of the Claims
The claims filed 05/06/2020 are under consideration.
Claim 1 is treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejection(s) Maintained/Modified in Response to Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner, US 6340473 B1.
Claim 1 has been amended to include the limitation of wherein, compared to the formation of other capsule compositions that requires a cooling conveyor, the vegetable capsule composition is formed only using a conventional animal molding machine and a spreader box. 
This limitation appears to refer to the manner in which the capsule composition claimed was prepared. Because claim 1 is directed to a composition of matter this limitation is considered a product by process limitation. See MPEP 2113.
This limitation appears to refer to the manner in which the capsule composition claimed was prepared. Because claim 1 is directed to a composition of matter this limitation is considered a product by process limitation. See MPEP 2113. Applicant has not offered any explanation as to how this product-by-process limitation imparts a structural distinction to the claimed capsule composition when compared to the capsule composition of Tanner. There is nothing in Tanner which suggests the capsules found therein are incapable of being formed in the same way as claimed. There is nothing in the present application suggesting the manner of formation by only using a conventional animal molding machine and a spreader box results in a distinct capsule 
It is acknowledged that Tanner teaches the composition may be used to form a capsule with a cooling conveyor. However, there does not appear to be anything in Tanner which suggests a cooling conveyor must be used.
The product by process limitation does not appear to imply any structural feature to the claimed capsule composition. Consequently, the limitation does not impart any structural distinction over the compositions of Tanner. 
Formulation 4, found in Tanner differs from the claimed invention only by the ratio of the starch and carrageenan. This difference is very small. The claimed invention recites the ratio of the starch and the carrageenan are 71.2 wt% and 28.8 wt% respectively. Compare to Tanner, formulation 4, wherein the ratio between starch and carrageenan are 71.8 wt% (28/39 x 100%) and 28.2 wt% (11/39 x 100%) respectively. All other values for the amounts of the composition of Formulation 4 in Tanner are found to be values within the ranges claimed. Further, Tanner teaches the ratio between starch and carrageen was a result effective parameter the skilled artisan would have optimized to achieve a combination of desirable properties, e.g., excellent elasticity and sealing features. See Tanner, e.g., c16:54-67. See also Tanner, e.g., c11:9-18 suggesting a ratio between 2:1 and 3:1.
Tanner teaches compositions useful for preparing capsules comprising: 
About 12-24 weight % iota-carrageenan;
About 30-60 weight % modified starch;
About 10-60 weight % plasticizer; and 
About 1-4 weight % sodium phosphate dibasic buffer system (Tanner, e.g., claim 1). 

Tanner teaches and exemplifies compositions including iota-carrageenan having a molecular weight of about 100,000 Daltons (Tanner, e.g., c9:32-37) wherein the carrageenan is iota-carrageenan standardized with 15% by weight dextrose (Tanner, e.g., c12:21-30) which meets the limitations of carrageenan found in claim 1, lines 4-6. This iota-carrageenan is employed in Formulation 4. See Tanner, e.g., c15:18-30.
Tanner teaches and exemplifies compositions including sodium phosphate as buffer wherein the sodium phosphate in an amount of 1.5% (Tanner, e.g., formulation 4) which is within the range of 2wt% + 1.5wt% as recited in claim 1.
Tanner teaches and exemplifies compositions including glycerin in an amount of 15.8wt% (Tanner, e.g., formulation 4) which is within the range of 20.7 wt% + 7wt% recited in claim 1.
Tanner teaches and exemplifies compositions further comprising water in the claimed range which enables the composition to be formed into a capsule shell material (Tanner, e.g., Formulation 4, 43.5% water) and which amount is within the range of 48.5 wt% + 5 wt% as recited in claim 1. 
Tanner teaches and exemplifies compositions including starch and carrageenan in amounts, e.g., 39wt% (Tanner, e.g., formulation 4) which is within the range of 28.8 + 12 wt% based on 100 wt% as recited in claim 1.
The teachings of Tanner differ from the subject matter of claim 1 only in that Tanner does not expressly teach the ratio of starch and carrageenan are 71.2wt% and 28.8wt% respectively. 

Consequently, Tanner exemplifies a composition having amounts within each of the claimed ranges and which differs from the claimed composition only by the ratio between starch and iota-carrageenan. This difference is very small. 
Moreover, when interpreted as a ratio, Tanner suggests the claimed ratio is within the most preferred range of from 2:1 to 3:1. 
The claimed ratio corresponds to a ratio of 2.47:1 (71.2/28.8:1).
In this regard Tanner teaches the weight ratio between modified starch to iota-carrageenan is at least 1.5:1, more preferably from about 1.5:1 to 4:1, most preferably, from about 2:1 to about 3:1 (Tanner, e.g., c11:9-18). 
The ratio claimed is within the most preferred range taught by Tanner. 
Tanner teaches the iota-carrageenan acts as an elasticizer for the inelastic starch, enabling films having this ratio to return to original size and shape after deformation (Tanner, e.g., c11:19-29). 
Further, Tanner exemplifies compositions comprising a starch to iota-carrageenan which is very close to the presently claimed ratio, e.g., formulation 4 includes a ratio of 2.54:1; formulation 8 includes a ratio of 2.76 (non-standardized iota-carrageenan, i.e., exclusive of dextrose), formulation 3 includes a ratio of 2.2:1.
Thus the ratio claimed is within the most preferred range suggested in Tanner and is close to the ratio between starch and carrageenan in the formulations exemplified in Tanner. 

 It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the ratio between modified starch and carrageenan to a value between 2:1 and 3:1 in a composition as understood from Tanner with a reasonable expectation of success. The skilled artisan would have been motivated to optimize this ratio to arrive at a film with desired elasticity as suggested in Tanner and would have had a reasonable expectation of success because Tanner indicates iota-carrageenan is effective to elasticize acid treated hydroxypropyl modified starch when combined in a ratio between 2:1 and 3:1. 
Accordingly, the subject matter of claim 1 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary.  

Response to Arguments
Applicant's arguments filed 05/06/2020 have been fully considered but they are not persuasive.
Applicant has argued that Tanner fails to disclose all of the features of the claim as amended. Applicant has argued Tanner does not teach or suggest the vegetable capsule composition is formed only using a conventional animal molding machine and a spreader box. 
This argument is unpersuasive. 
The limitation has been given full consideration. This limitation appears to refer to the manner in which the capsule composition claimed was prepared. Because claim 1 is directed to a composition of matter this limitation is considered a product by process limitation. See MPEP 
It is acknowledged that Tanner teaches the composition may be used to form a capsule with a cooling conveyor. However, there does not appear to be anything in Tanner which suggests a cooling conveyor must be used.
The product by process limitation does not appear to imply any structural feature to the claimed capsule composition. Consequently, the limitation does not impart any structural distinction over the compositions of Tanner. 
Formulation 4, found in Tanner differs from the claimed invention only by the ratio of the starch and carrageenan. This difference is very small. The claimed invention recites the ratio of the starch and the carrageenan are 71.2 wt% and 28.8 wt% respectively. Compare to Tanner, formulation 4, wherein the ratio between starch and carrageenan are 71.8 wt% (28/39 x 100%) and 28.2 wt% (11/39 x 100%) respectively. All other values for the amounts of the composition of Formulation 4 in Tanner are found to be values within the ranges claimed. Further, Tanner teaches the ratio between starch and carrageen was a result effective parameter the skilled artisan would have optimized to achieve a combination of desirable properties, e.g., excellent elasticity and sealing features. See Tanner, e.g., c16:54-67. See also Tanner, e.g., c11:9-18 suggesting a ratio between 2:1 and 3:1. 

It is noted that although Applicant’s remarks appear to be directed to how the claimed composition may be used, the limitations of claim 1 refer to the preparation of the vegetable capsule composition.


The declaration under 37 CFR 1.132 filed 05/06/2020 is insufficient to overcome the rejection of claim 1 based upon Tanner, US 6340473 B1 as set forth in the last Office action because:  
While the composition as claimed refers to a range of values for each of the amounts, the tested composition appears to be a single composition. It is not clear what the values for the amounts of each ingredient were in the tested composition which was found to be surprising by declarant. The declaration does not contain any comparative data with the compositions of Tanner. There is no explanation in the declaration as to why declarant found the results surprising. Due to the lack of comparative data with the closest prior art, there is no evidence indicating the presently claimed composition is superior in any aspect to the closest prior art composition, i.e., formulation 4 found in Tanner. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Applicant has argued Tanner claims a composition including a gel forming agent (a mixture of modified starch and iota-carrageenan) which is between 42 wt% and 84 wt% based on the total weight. Applicant has argued this teaching does not meet the limitations of 28.8 + 12wt% based on the total weight as recited in claim 1. 
This argument is unpersuasive. 
Tanner formulation 4 is the closest disclosure to the presently claimed invention. Applicant appears to be pointing to the composition of actual capsule (which is dry) while the presently claimed invention appears to be a composition for making a capsule (which includes more water). Tanner, formulation 4, is a composition for making a capsule having the composition claimed in Tanner. The composition of formulation 4 in Tanner has an amount of modified starch and iota-carrageenan in an amount of about 39 wt% which is a clearly disclosed value within the range of 28.8 + 12 wt% as claimed. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615             


/SUSAN T TRAN/Primary Examiner, Art Unit 1615